                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:15 CR 80
                                         )
GAILAND JACKSON JR.                      )

                                       ORDER

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge dated September 30, 2019 (DE # 56), to which objections have been waived, the

Magistrate Judge’s findings and recommendations are now ADOPTED. Defendant is

ADJUDGED to have committed the violation of supervised release described in the

June 21, 2019 Petition (DE # 42). Defendant’s term of supervised release is REVOKED

and defendant is hereby committed to the United States Bureau of Prisons to serve a

term of imprisonment of five (5) months, including receipt of credit for time served

while in federal custody. The court RECOMMENDS that the Bureau of Prisons permit

defendant to serve his term of imprisonment in a Bureau of Prisons facility as close as

possible to the Northern District of Indiana. After successful completion of the

additional term of imprisonment, defendant shall not continue on supervised release.

This sentence shall be imposed without requiring defendant to make an additional

court appearance.

                                         SO ORDERED.

      Date: October 1, 2019
                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
